ON APPELLANT’S MOTION FOR REHEARING
WOODLEY, Presiding Judge.
In his motion for rehearing the appellant urges that the charge is fundamentally erroneous in that it authorized conviction without the essential finding that the money *919was taken both without the knowledge of Williams and without Williams’ consent.
The court, after charging the jury in terms of the statute that the theft must be committed without the knowledge of the person from whom the property is taken, instructed the jury that if they found that the defendant did fraudulently take from the person and possession of J. A. Williams, “without his knowledge or consent,” the property described in the indictment with intent to deprive the owner of its value and to appropriate it to his own use and benefit they would convict.
This is not a case where the disjunctive “or” was used when the conjunctive “and” would have been proper.
A better form would have been to require the jury to find that the money was taken from the person of Williams “without lixs knowledge and without his consent.”
The jury having been instructed in the language of the statute that it was necessary to constitute theft from the person that the theft be committed without the knowledge of the person from whom the property is taken, the jury could hardly have been misled by the use of “knowledge ■or consent” into believing that they need not find that the property was taken without the knowledge of Williams.
Garza v. State, 162 Tex.Cr.R. 655, 288 S.W.2d 785, does not support appellant’s contention that no objection to the charge was required. In that case the charge was fundamentally erroneous in that the offense alleged was the possession of beer in a dry area for the purpose of sale, and conviction was authorized without the jury being required to find that the defendant possessed beer for the purpose of sale.
In Holloway v. State, 168 Tex.Cr.R. 264, 324 S.W.2d 886, there was an issue of fact as to whether the assault was made with a knife, as alleged in the indictment, or with a can opener, and it could not be ascertained from the verdict, in light of the court’s charge, which instrument the jury found to be a deadly weapon.
In the case before us there was no evidence raising the issue that the money, if taken from the person of Williams, was taken with his consent, though without his knowledge, or was taken with his knowledge, though without his consent.
Holloway v. State is further distinguished by the fact that Holloway excepted to the charge and pointed out that the jury was not required to find that a knife was used in making the assault.
We overrule the contention raised by the appellant that conviction herein operates to deprive him of his liberty in violation of the due process clause. U. S. Constitution, 14th Amendment.
Appellant’s motion for rehearing is overruled. '